Citation Nr: 0941998	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service 
connected left knee disability currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought.  The 
appeal has remained under the jurisdiction of the Detroit RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for a left knee disability 
currently rated as 10 percent disabling.  The last VA 
examination of the Veteran's left knee was conducted in 
January 2007 and is now nearly three years old.  The 
Veteran's representative has indicated that there has been a 
change in the Veteran's condition since that time.  He 
therefore requested that the Veteran be afforded a new 
examination to determine the current severity of the 
Veteran's service-connected disability.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, new evidence has been received since the January 
2007 examination regarding a possible increase in the 
severity of the Veteran's service-connected left knee 
disability.  Specifically, a May 2007 MRI indicated 
osteoarthrosis and a large complex Baker's cyst.  Such 
findings were absent from the January 2007 radiographic 
report.  The Board additionally notes that the November 2008 
VA examiner, who examined the Veteran for his right knee 
disability claim, noted that the Veteran's left knee had 
progressed to the point where a total knee arthroplasty (TKA) 
was being considered.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA 
treatment records from Ann Arbor VA 
Medical Center (VAMC) since July 2008.

2.  Next, the RO should schedule the 
Veteran for appropriate VA orthopedic 
examination(s) to determine the current 
nature and severity of his left knee 
disability. All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.  He or she should further 
comment as to whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
left knee, and if so, to what extent.

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected left knee 
disability with a full description of the 
effects the disability has upon his 
ordinary activities.  The examiner should 
also fully describe the impact the 
disability has on the Veteran's economic 
adaptability.

3.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


